internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-115865-99 date date legend taxpayer month taxable_year taxable_year dear this letter responds to a letter dated date written on behalf of taxpayer requesting relief under sec_1362 of the internal_revenue_code from taxpayer’s invalid s_corporation_election facts according to the information submitted taxpayer is a domestic_corporation that in month elected s_corporation status under sec_1362 taxpayer filed timely returns as an s_corporation for taxable_year sec_1 and from the time taxpayer elected s_corporation status until present two of taxpayer’s shareholders have been non-resident aliens nras at the time of taxpayer’s election taxpayer was unaware that non-resident aliens could not be shareholders of an s_corporation taxpayer requests sec_1362 relief for its invalid sec_1362 election toward that plr-115865-99 end taxpayer proposes the following remedial measures the nra shareholders will transfer their stock to x who is an eligible shareholder taxpayer will amend its year and year returns to allocate x all income that was allocated to the nra shareholders the nra shareholders represent that they will transfer their shares of taxpayer to x and x represents that it will amend its returns for year sec_1 and to take into account the income that was allocated to the nra shareholders discussion sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a domestic_corporation cannot be a small_business_corporation if the corporation has a nra as a shareholder because taxpayer had nras as shareholders when taxpayer elected under sec_1362 taxpayer was not a small_business_corporation in month as such taxpayer was not eligible to elect under sec_1362 and the election was ineffective sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then nonwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion after applying the relevant law and regulations to the representations made we conclude as follows notwithstanding the ineffectiveness of taxpayer’s s_corporation_election because of taxpayer’s failure to comply with sec_1361 taxpayer will be treated as an s_corporation from the time of the election and thereafter provided the election was otherwise effective and was not terminated under sec_1362 this ruling is conditioned on the following the nra shareholders must transfer all their shares in taxpayer to x from the time of taxpayer’s election and thereafter x must in determining its federal_income_tax liability take into account the nra shareholders’ pro_rata share of the separately and nonseparately computed items of taxpayer as provided in sec_1366 make any adjustments to stock basis as provided in plr-115865-99 sec_1367 and take into account any distributions made by taxpayer as provided in sec_1368 if taxpayer the nra shareholders or x fail to comply with these conditions this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this letter is issued only to the taxpayer who requested it under sec_6110 it may be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to taxpayer’s authorized representative taxpayer should attach a copy of this letter to its next federal_income_tax return we enclose a copy for that purpose sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
